DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sony Corp. WO 2018/163810 (an English translation has been provided for reference).
	Regarding claim 1, Sony Corp. discloses an allophone inspection device, comprising: an array microphone unit in which a plurality of array microphones are disposed at predetermined intervals; and a controller configured to: build reference data by quantifying allophone analyzed by collecting sound signals generated from surroundings based on a position where the array microphone unit is installed in advance; and measure a surrounding sound signal through the array microphone unit to estimate whether or not noise is generated and a position of a sound source where the noise is generated based on the reference data. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 2, Sony Corp. discloses  wherein the device further comprises: a sound collection unit configured to collect sound signal received from each array microphone when the array microphone unit is operated; a filter unit configured to: model and store a noise signal collected in the position or inspection environment in advance; and filter the noise signal from the received sound signal; a communication unit configured to communicate with MES (Manufacturing Execution System) or in-vehicle wireless OBD; a display unit configured to provide a user input menu (UI) for allophone inspection; a memory configured to store the reference data and result data according to the allophone inspection; and a main body in which at least one of the sound collection unit, the filter unit, the communication unit, the display unit, or the memory is mounted or built in. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 3, Sony Corp. discloses wherein the communication unit is configured to: acquire vehicle type and option information through the in-vehicle wireless OBD; set the reference data matched to the vehicle type and option information; and when the allophone inspection is completed, match a vehicle ID with inspection result data and transmit the matched vehicle ID to the MES. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 4, Sony Corp. discloses wherein the sound collection unit is configured to: classify the sound signal received from the signal lines connected to each array microphone of the plurality of array microphones by a microphone ID. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 5, Sony Corp. discloses wherein the array microphone unit is modularized in a form in which a first array microphone and a second array microphone are installed in a straight line on a plane of the main body, wherein six array microphones including the first array microphone and the second array microphone are arranged in a hexagonal shape. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 6, Sony Corp. discloses wherein the controller is configured to: determine an allophone based on the sound signal received from the first array microphone and the second array microphone; and estimate the position of the sound source existing on an half plane based on the straight line. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 7, Sony Corp. discloses wherein the main body further includes: a plurality of mounts disposed at regular intervals on both sides of a horizontal upper surface, to which each of the first array microphone and the second array microphone is coupled; and a mounting portion detachably coupled to the vehicle on a lower surface. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 8, Sony Corp. discloses wherein the mounting portion is provided with: wings on both sides that are respectively inserted between a sunshield of a driver and a sunshield of a passenger, or a suction plate attached to the vehicle's windshield. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 9, Sony Corp. discloses wherein the controller is configured to: generate a 3D sound map (MAP) divided into a plurality of sound field regions by analyzing sound signals generated according to an installation environment of a factory line or a vehicle in advance; and quantify a normally generated allophone and the position of the sound source. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 10, Sony Corp. discloses wherein the controller is configured to: generate the reference data by digitizing a normal sound pattern and a sound source position generated from a sound source existing for each sound field region. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 11, Sony Corp. discloses wherein the controller is configured to: generate the reference data for each process line where allophone inspection is performed, for each vehicle type, and for each vehicle with multiple options. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 12, Sony Corp. discloses wherein the controller is configured to: analyze the sound signal received in real time; and generate a noise event when an undefined noise in the reference data is detected, or when a defined noise exceeds a predetermined noise reference level. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 13, Sony Corp. discloses wherein the controller is configured to: select a weight according to a reliability of a result of a sound source estimation algorithm combining an interaural level difference (ILD) method and a time difference of arrival (TDoA) method; and estimate the sound source position where the noise event occurs based on a minimum distance of result values for each array microphone. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 14, Sony Corp. discloses a method for inspecting a driving state of a vehicle by an allophone inspection device in which a plurality of array microphones are disposed at a predetermined interval, comprising: a) analyzing allophone by collecting sound signals for each vehicle type and multiple option vehicles in advance, and generating reference data by quantifying through visualization and quantification; b) collecting sound signals while the vehicle is driving through a first array microphone and a second array microphone arranged at regular intervals; c) analyzing each sound signal received for the first array microphone and the second array microphone to determine allophone pattern of the sound signal for each sound field region; and d) generating a noise event and estimating a position of a sound source where noise is generated when an undefined allophone pattern in the reference data is detected. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 15, Sony Corp. discloses wherein the method further comprises: between the a) step and b) step, setting the reference data corresponding to a vehicle ID obtained through a wireless OBD of the vehicle when the allophone inspection device is mounted on the vehicle. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 16, Sony Corp. discloses wherein the b) step includes: classifying a received sound signal according to each microphone ID installed in the first array microphone and the second array microphone; and filtering a noise signal modeled in the reference data from the sound signal. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 17, Sony Corp. discloses wherein: in the d) step, the noise event occurs when the power of the sound signal exceeds a predetermined noise reference level when the allophone pattern of the sound signal is determined to be a defined allophone. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 18, Sony Corp. discloses wherein estimating the position of the sound source includes: d-1) selecting a corresponding sound field region based on a correlation characteristic between sound signals received by the first array microphone and the second array microphone; d-2) obtaining a result value including one or more estimated points and distances according to a sound pressure intensity difference (ILD) and arrival time difference (TDoA) algorithm for each array microphone through the sound signal received in the selected sound field region; d-3) applying a weight according to a reliability of a result of a sound source estimation algorithm combining the ILD and TDoA corresponding to the selected sound field region to the result value of each array microphone; and d-4) estimating an estimated point having a minimum distance among the result value for each array microphone as a noise source position. See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 19, Sony Corp. discloses wherein the sound source estimation algorithm is configured to: calculate the estimated point for each array microphone using an equation.  See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Regarding claim 20, Sony Corp. discloses wherein the method further comprises: after the d) step, displaying the estimated noise source position on a display unit; and matching the position of the noise event and the noise source with the vehicle ID, storing it in a memory, and transmitting it to a Manufacturing Execution System (MES). See FIG. 1, 6, and 7, the claims, and pages 24 and 25 of the English translation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747